Case: 1:14-cv-02280 Document #: 281 Filed: 04/12/19 Page 1 of 21 Page|D #:5256

UNITED STATES DISTRICT COURT
N()RTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

COUNTY OF COOK,
Plaintiff,
v.
BANK OF AMERICA CORPORATION, Case No. 14-cv-2280
BANK OF AMERICA, N.A.,
COUNTRYWIDE FINANCIAL
CORPORATION,
COUNTRYWIDE HOME LOANS, INC.,
COUNTRYWIDE BANK, FSB,
COUNTRYWIDE WAREHOUSE LENDING,
LLC, BAC HOME LOANS SERVICING, LP,
MERRILL LYNCH & CO., lNC., MERRILL
LYNCH MORTGAGE CAPITAL INC., and

MERRILL LYNCH MORTGAGE LENDING,
INC.,

Honorable Elaine E. Bucklo

Magistrate Judge Mary M. Rowland

VWW\./\,/\./\_./\_/\_/\_/\_/\_/\._/\_/\_/\_/\_/\_/\_/\_/

Defendants.

NON-PARTY HEAVNER. BEYERS & MIHLAR. LLC’S OBJECTIONS TO
PLAIN'I`IFF’S SUBPOENA TO PRODUCE DOCUMENTS

Pursuant to Rule 45 of the Federal Rules of Civil Procedure, Non-Party Heavner, Beyers
& l\/lihlar, LLC (“Recipient”) hereby provides the following objections to the subpoena dated
March 29, 2019, issued by Plaintiff County of Cook’S (“Plaintift“ or “the County”) in the above-
referenced action (“the Subpoena”). Based on the objections stated herein, Recipient Will not
produce any documents in response to the Subpoena. Recipient is Willing to meet and confer
With counsel for Plaintiff to discuss these objections, provided that the meet and confer be

scheduled so that all Defendants’ counsel can attend.

Case: 1:14-cv-O2280 Document #: 281 Filed: 04/12/19 Page 2 of 21 Page|D #:5257

INITIAL OBJECTIONS

These lnitial Objections are collected in one place for convenience only, so that
objections that are generally applicable are not presented repeatedly. These Initial Objections are
asserted in response to each Request:

l. Recipient objects to the County’s “Instructions,” “Detinitions” and each and
every Request because they seek to impose obligations or demands beyond those required by the
Federal Rules of Civil Procedure and the applicable Local Civil Rules of the United States
District Court for the Northern District ot`lllinois (“Local Rules”).

2. Recipient objects to each Request as overly broad, unduly burdensome, and not
proportional to the needs of the case because they seek documents or information that are not
tailored to the allegations in the Second Arnended Complaint, and are not relevant to the claims
or defenses of any party in this action.

3. Recipient objects to each Request as disproportional to the litigation because the
Court limited the types of damages Plaintiff could recover to those related to out-of~pocket
foreclosure administration and processing costs. See ECF No. 204. Therefore, the apparent
substantial undertaking required to investigate and respond to this Request is not Warranted.

4. Recipient objects to each Request as inconsistent With the Procedures for
Complex or Protracted Discovery (see Local Rule 16.1.3), insofar as Plaintiff does not have a
Court~approved discovery plan that provides for non-party discovery.

5. Recipient objects to each Request because the County has not taken “reasonable
steps to avoid imposing undue burden or expense” on Recipient. See Fed. R. Civ. P. 45(d)(l).

6. Recipient objects to each Request as overly broad and unduly burdensome

because they seek documents concerning borrowers outside of Cook County, Illinois, and

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 3 of 21 Page|D #:5258

documents that do not relate to or otherwise impact Defendants’ operations in Cook County,
Illinois, which are not relevant to the claims or defenses alleged in this case.

7. Recipient objects to each Request to the extent it seeks documents or information
protected from disclosure by the attorney-client privilege, the Work product doctrine, or other
recognized privilege or protection To the extent a Request can be construed as seeking
documents or information subject to any such privilege or protection, Recipient hereby claims
such attorney-client privilege or invokes the Work product protection or other applicable
privilege or protection Further, to the extent a Request can be construed as seeking documents
or information subject to any such privilege or protection, Recipient is obligated to protect the
same from disclosure and hold inviolate its client’s confidences

8. Recipient objects to each Request to the extent that it seeks production of
documents that are readily available from public sources, or that it is duplicative of information
that can be obtained directly from the parties to this action It is unreasonable, unduly
burdensome, and unnecessarily expensive to seek those same documents from a non-party. Rule
26(b)(2)(C)(i) of the Federal Rules of Civil Procedure requires that the subpoena be quashed or
modified as it demands information that can be “[o]btained from some other source that is more
convenient, less burdensome, or less expensive,” See Tresona Multz`media, LLC v. Legg, 2015
WL 4911093, at *3 (N.D. Ill. Aug. 17, 2015) (“A non-party subpoena seeking information that is
readily available from a party through discovery may be quashed as duplicative or cumulative.”
(internal citations omitted)).

9. Recipient objects to each Request to the extent that it seeks documents or

information in the possession, custody, or control of individuals or entities other than Recipient.

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 4 of 21 Page|D #:5259

10. Recipient objects to each Request to the extent that it is vague, ambiguous, and
does not identify with particularity the information or documents sought

ll. Recipient objects to each Request to the extent that it calls for Recipient to
generate information that is not or was not generated in the ordinary course of business, and/or
does not already exist.

OBJECTIONS TO INSTRUCTIONS

l. Recipient objects to lnstruction No. l to the extent it purports to require
production of documents not in Recipient’s possession, custody, or control, and to the extent it
seeks to impose obligations and demands upon Recipient beyond those required by the Federal
Rules of Civil Procedure and Local Rules.

2. Recipient objects to Instruction No. 2 insofar as the County requests that
documents produced electronically be produced in a format inconsistent with the Agreed Order
regarding Production of Docurnents and Electronically Stored lnformation entered on September
ll, 20 l 5, or otherwise inconsistent with legal requirements

3. Recipient objects to Instruction No. 3 insofar as the County purports to impose
additional burdens on Recipient beyond those required by Fed. R. Civ. P. 26(b)(5).

4. Recipient objects to Instruction No. 4 to the extent it purports to require
production of documents not in Recipient’s possession, custody, or control. To the extent any
Request is unclear, the County must resolve the ambiguity

5. Recipient objects to Instruction No. 5 regarding Plaintiff’s instruction to interpret
terminology that is specific to “the mortgage lending, securitization and/or servicing industry . . .
consistent with its industry meaning” as the instruction is vague and ambiguous because it does

not adequately explain what is meant and what qualifies as “industry meaning.”

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 5 of 21 Page|D #:5260

6. Recipient objects to Instruction No. 6 insofar as the County requests that
documents outside of the period from January l, 2004, to Decernber 31, 2014.

OBJECTIONS TO DEFINITIONS

l. Recipient objects to the County’s definition of the term “Communication” as
overly broad, unduly burdensome, and not proportional to the needs of the case, as presently
limited, because the definition is without limitation or regard to the likelihood that any relevant
evidence would exist in any of the forms identified Recipient further objects to the definition to
the extent that the County intends for it to be broader than, or inconsistent with, that provided for
under Rule 34 of the Federal Rules of Civil Procedure.

2. Recipient objects to the County’s definition of the term “Docurnent” as overly
broad, unduly burdensome, and not proportional to the needs of the case, as presently limited,
because the definition is without limitation or regard to the likelihood that any relevant evidence
would exist in any of the forms identified Recipient further objects to the definition to the
extent that the County intends for it to be broader than, or inconsistent with, that provided for
under Rule 34 of the Federal Rules of Civil Procedure.

3. Recipient objects to the County’s definition of the term “Bank of Arnerica” as
overly broad, unduly burdensome, and not proportional to the needs of this case, as presently
limited, because, among other reasons: (l) the definition includes Bank of America Corporation,
Countrywide Financial Corporation, and Merrill Lynch & Co., lnc. which are holding companies
that did not make or purchase any loans; and (2) these terms as defined include legal entities
other than the named Defendants. Recipient will interpret “Bank of America” to mean the
named Defendants (other than BAC, CFC, and Merrill Lynch & Co.).

4. Recipient objects to the County’s definition of the term “Countrywide” as overly

broad, unduly burdensome, and not proportional to the needs of this case, as presently limited,

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 6 of 21 Page|D #:5261

because, among other reasons: (l)the definition includes Bank of America Corporation and
Countrywide Financial Corporation, Inc. which are holding companies that did not make or
purchase any loans; (2) the term as defined includes legal entities other than the named
Defendants; and (3) the term as defined is vague and ambiguous because it is duplicative of other
defined terms in the Requests, including the definition of “Bank of America.” Recipient will
interpret “Countrywide” to mean the Countrywide Defendants (other than CFC).

5. Recipient objects to the County’s definition of the term “Mortgage Loan

Origination Operations” as overly broad and vague, as “pre-screened solicitation and marketing

11 §§ 35 ii 59 §§

activities,” “loan product term setting, override monitoring, pre-closing activities, testing

and portfolio management,” and “all coordination activities,” among others, are undefined, not
relevant to the claims or defenses of any party in this action, and otherwise vague and
ambiguous

6. Recipient objects to the County’s definition of the term “Mortgage Loan

15 ii

Securitization Operations” as overly broad and vague, as “loan asset transfer, custodial

5

services,” and “all coordination activities,’ among others, are undefined, not relevant to the

claims or defenses of any party in this action, and otherwise vague and ambiguous

55 ii

7. Recipient objects to the County’s definition of the terms “Relating to, referring

')5 Bi

to, regard.ing,” and “with respect to” as overly broad, unduly burdensome, vague, and
ambiguous 'l`he application of this definition to the Requests renders each of the Requests that
include it deficient to the extent they fail to describe the documents sought with reasonable
particularity

8. Recipient objects to the County’s definition of the terrn “Residential Mortgage

Loan Servicing Operations” as overly broad and vague, as c‘entire residential mortgage loan

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 7 of 21 Page|D #:5262

servicing operations” and “reporting,” among others, are undefined and otherwise vague and
ambiguous Recipient further objects to the extent that Plaintif`f attempts to include “all internal
control and compliance activities” When that term is defined elsewhere Recipient further objects
that this definition could implicate privileged material in so much as it could call for information
provided to regulators that is shielded from discovery by statute.

9. Recipient objects to the County’s definition of the term “Wholesale Mortgage
Lending Operations” as overly broad and vague, as “entire Wholesale lending process,”
“dissemination of pricing and underwriting standards,” and “rnonitoring of loan quality and
compliance,” among others, are undefined and otherwise vague and ambiguous Recipient
further objects that this definition could implicate privileged material in so much as it could call
for information provided to regulators that is shielded from discovery by statute.

I)OCUMENT REOUESTS NOS. 1-14

Recipient incorporates its lnitial Objections, Objections to Instructions, and Objections to
Defmitions in responding to each specific Request, as if fully set forth therein

Request No. 1:

Produce all communications You had with Bank of America and Countrywide borrowers relating
to foreclosures

Response to Request No. 1:

ln addition to the foregoing Initial Objections, Objections to lnstructions, and Objections to
Definitions, Recipient objects to Request No. l on the grounds that:

o The phrase “all communications You had with Bank of America and Countrywide
borrowers relating to foreclosures” is vague and ambiguous and fails to identify the
documents sought with sufficient particularity as required by Federal Rule of Civil
Procedure 34(b)(l)(A).

0 The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications [Recipient] had with Bank of America and Countrywide
borrowers relating to foreclosures,” if any, are not relevant to the factual or legal issues
raised by Plaintiffs Second Amended Cornplaint.

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 8 of 21 Page|D #:5263

'fhe Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications [Recipient] had with Bank of America and Countrywide
borrowers relating to foreclosures,” if any, are not relevant to the alleged practices of
implementing an “equity stripping scheme” and “high cost and subprime loans” that form
the basis of Plaintiff’ s allegations and because it improperly seeks discovery about the
Defendants’ mortgage lending operations unrelated to loans made to minority borrowers
that Plaintiff alleges violated the FHA.

'fhe Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Ameritox, Ltd. v. Millennium
Labs., Inc., No. 12-cv-7493, 2012 WL 6568226 (N.D. Ill. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

Request No. 2:

Produce all court filings and deposition transcripts relating to Bank of America and
Countrywide’s l-4 family residential mortgage loans, horne equity loans, and/ or horne equity
line of credit products

Response to Request No. 2:

in addition to the foregoing initial Objections, Objections to lnstructions, and Objections to
Definitions, Recipient objects to Request No. 2 on the grounds that:

Recipient objects to this Request to the extent the documents sought reflect privileged
information protected from discovery by the attorney-client privilege, the work product
doctrine, and/or other privilege or protection recognized under the Federal Rules of Civil
Procedure.

The phrase “all court filings and deposition transcripts relating to Bank of Amcrica and
Countrywide’s l-4 family residential mortgage loans, horne equity loans, and/ or home
equity line of credit products” is vague and ambiguous and fails to identify the documents
sought with sufficient particularity as required by Federal Rule of Civil Procedure
34(b)(1)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all court filings and deposition transcripts relating to Bank of America and
Countrywide’s l-4 family residential mortgage loans, home equity loans, and/ or home
equity line of credit products” are not relevant to the factual or legal issues raised by
Plaintiff’ s Second Arnended Cornplaint.

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 9 of 21 Page|D #:5264

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all court filings and deposition transcripts” sought are not relevant to the alleged
practices of implementing an “equity stripping scheme” and “high cost and subprime
loans” that form the basis of Plaintiff’s allegations and because it improperly seeks
discovery about the Defendants7 mortgage lending operations unrelated to loans made to
minority borrowers that Plaintiff alleges violated the FHA.

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Amerirox, Ltd. v. Ml`llennfum
Labs., Inc., No. 12-cv-7493, 2012 WL 6568226 (N.D. Ill. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
insofar as it purports to require the production of documents which are either subject to
Protective Orders entered by Courts in other actions or which are publicly available and
thus no more burdensome for Plaintiff to locate than Recipient.

No documents will be produced in response to this Request.

Request No. 3:

Produce a copy of each foreclosure practice, policy, policy manual and/ or procedure that Bank
of America and/ or Countrywide directed You to implement in connection with Bank of America
and Countrywide borrowers’ foreclosures

Response to Request No. 3:

ln addition to the foregoing Initial Objections, Objections to Instructions, and Objections to
Definitions, Recipient objects to Request No. 3 on the grounds that:

Recipient objects to this Request because it seeks privileged information protected from
discovery by the attorney-client privilege, the work product doctrine, and/or other
privilege or protection recognized under the Federal Rules of Civil Procedure.

The phrase “foreclosure practice, policy, policy manual and/ or procedure that Bank of
America and/ or Countrywide directed You to implement in connection with Bank of
America and Countrywide borrowers’ foreclosures” is vague and ambiguous and fails to
identify the documents sought with sufficient particularity as required by Federal Rule of
Civil Procedure 34(b)(l)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “each foreclosure practice, policy, policy manual and/ or procedure” requested is

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 10 of 21 Page|D #:5265

not relevant to the factual or legal issues raised by Plaintiffs Second Arnended
Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “each foreclosure practice, policy, policy manual and/ or procedure” sought is
not relevant to the alleged practices of implementing an “equity stripping scheme” and
“high cost and subprime loans” that form the basis of Plaintiff s allegations, and
improperly seeks discovery about the Defendants’ mortgage lending operations unrelated
to loans made to minority borrowers that Plaintiff alleges violated the FHA.

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Ameritox, Ltd. v. Millennium
Labs., Inc., No. l2-cv-7493, 2012 WL 6568226 (N.D. lll. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
insofar as the discovery requested is publicly available and thus no more burdensome for
Plaintiff to locate than Recipient.

No documents will be produced in response to this Request.

Request No. 4:

Produce all retention and/or scope of work agreements with Bank of America and/or
Countrywide to the extent related to mortgage lending, servicing, and/or foreclosure, including
compliance with fair housing and/or fair lending laws

Response to Request No. 4:

ln addition to the foregoing Initial Objections, Objections to lnstructions, and Objections to
Definitions, Recipient objects to Request No. 4 on the grounds that:

Recipient objects to this Request because the documents sought reflect privileged
information protected from discovery by the attorney-client privilege, the work product
doctrine, and/or other privilege or protection recognized under the Federal Rules of Civil
Procedure.

'l`he phrase “all retention and/or scope of work agreements with Bank of America and/or
Countrywide to the extent related to mortgage lending, servicing, and/or foreclosure,
including compliance with fair housing and/or fair lending laws” is vague and ambiguous
and fails to identify the documents sought with sufficient particularity as required by
Federal Rule of Civil Procedure 34(b)(1)(A).

10

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 11 of 21 Page|D #:5266

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “retention and/or scope of work agreements” are not relevant to the factual or
legal issues raised by Plaintiff`s Second Amended Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “retention and/or scope of work agreements” are not relevant to the alleged
practices of implementing an “equity stripping scheme” and “high cost and subprime
loans” that form the basis of Plaintiff’s allegations and improperly seeks discovery about
the Defendants’ mortgage lending operations unrelated to loans made to minority
borrowers that Plaintiff alleges violated the FHA.

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Ameritox, Ltd. v. Millennium
Labs., lnc., No. 12-cv-7493, 2012 WL 6568226 (N.D. Ill. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

Request No. 5:

Produce all documents concerning Bank of America and/or Countrywide’s policies, practices
and/or procedures regarding the origination, funding, underwriting, securitization and sale,
foreclosure operation and/or servicing of loans

Response to Request No. 5:

ln addition to the foregoing lnitial Objections, Objections to Instructions, and Objections to
Definitions, Recipient objects to Request No. 5 on the grounds that:

Recipient objects to this Request because the documents sought reflect privileged
information protected from discovery by the attorney-client privilege, the work product
doctrine, and/or other privilege or protection recognized under the Federal Rules of Civil
Procedure

The phrase “all documents concerning Bank of America and/or Countrywide’s policies,
practices, and/or procedures regarding the origination, funding, underwriting,
securitization and sale, foreclosure operation and/or Servicing of loans” is vague and
ambiguous and fails to identify the documents sought With sufficient particularity as
required by Federal Rule of Civil Procedure 34(b)(1)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation

because it seeks “policies, practices and/or procedures” that are not relevant to the
factual or legal issues raised by Plaintiff’s Second Amended Complaint.

11

Case: 1:14-cv-O2280 Document #: 281 Filed: 04/12/19 Page 12 of 21 Page|D #:5267

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all . , . policies, practices, and/or procedures” sought are not relevant to the
alleged practices of implementing an “equity stripping scheme” and “high cost and
subprime loans” that form the basis of Plaintiff" s allegations, and the Request improperly
seeks discovery about the Defendants’ mortgage lending operations unrelated to loans
made to minority borrowers that Plaintiff alleges violated the FHA.

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Amerftox, Ltd. v. Miflennium
Labs., Inc., No. l2~cv-7493, 2012 WL 6568226 (N.D. lll. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

Request No. 6:

Produce all documents sufficient to identify each statement made to You by Bank of America
and/or Countrywide regarding the cause of borrower defaults or delinquencies.

Response to Request No. 6:

In addition to the foregoing lnitial Objections, Objections to Instructions, and Objeetions to
Definitions, Recipient objects to Request No. 6 on the grounds that:

Recipient objects to this Request because the documents sought reflect privileged
information protected from discovery by the attorney-client privilege, the work product
doctrine, and/or other privilege or protection recognized under the Federal Rules of Civil
Procedure.

The phrase “all documents sufficient to identify each statement made to You by Bank of
America and/or Countrywide regarding the cause of borrower defaults or delinquencies”
is vague and ambiguous and fails to identify the documents sought with sufficient
particularity as required by Federal Rule of Civil Procedure 34(b)(l)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all documents . . . regarding the cause of borrower defaults or delinquencies,” if
any, are not relevant to the factual or legal issues raised by Plaintifi"s Second Amended
Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all documents . . . regarding the cause of borrower defaults or delinquencies,” if
any, are not relevant to the alleged practices of implementing an “equity stripping
scheme” and “high cost and subprime loans” that form the basis of Plaintiff’s allegations,

12

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 13 of 21 Page|D #:5268

and because it improperly seeks discovery about the Defendants’ mortgage lending
operations unrelated to loans made to minority borrowers that Plaintiff alleges violated
the FHA.

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Ameritox, Ltd. v. Millennium
Labs., ]nc., No. l2-cv-7493, 2012 WL 6568226 (N,D. lll. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

'l`he Request is overly broad, unduly burdensome, and disproportional to the litigation
insofar as the discovery requested is publicly available and thus no more burdensome for
Plaintiff to locate than Recipient

No documents will be produced in response to this Request.

Request No. 7 ;

Produce all documents relating to Bank of America and Countrywide’s Mortgage Loan
Origination Operations, Mortgage Loan Sccuritization Operations, Residential Mortgage Loan
Servicing Operations and Wholesale Mortgage Lending Operations.

Response to Request No. 7:

ln addition to the foregoing Initial Objections, Objections to Instructions, and Objections to
Definitions, Recipient objects to Request No. 7 on the grounds that:

Recipient objects to this Request because the documents sought reflect privileged
information protected from discovery by the attorney-client privilege, the work product
doctrine, and/or other privilege or protection recognized under the Federal Rules of Civil
Procedure.

'I`he terms “l\/lortgage Loan Origination Operations, Mortgage Loan Securitization
Operations, Residential Mortgage Loan Servicing Operations and Wholesale Mortgage
Lending Operations” are vague and ambiguous and fail to identify the documents sought
with sufficient particularity as required by Federal Ruie of Civil Procedure 34(b)(1)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all documents relating to Bank of America and Countrywide’s l\/lortgage Loan
Origination Operations, Mortgage Loan Securitization Operations, Residential l\/Iortgage
Loan Servicing Operations and Wholesale Mortgage Lending Operations,” if any, are not
relevant to the factual or legal issues raised by Plaintiff’s Second Arnended Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all documents relating to Bank of America and Countrywide’s Mortgage Loan

13

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 14 of 21 Page|D #:5269

Origination Operations, Mortgage Loan Securitization Operations, Residential Mortgage
Loan Servicing Operations and Wholesale Mortgage Lending Operations,” if any, are not
relevant to the alleged practices of implementing an “equity stripping scheme” and “high
cost and subprime loans” that form the basis of Plaintiff’s allegations, and because it
improperly seeks discovery about the Defendants’ mortgage lending operations unrelated
to loans made to minority borrowers that Plaintiff alleges violated the FHA.

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Ameritox, Ltd. v. Mil[ennium
Labs., ]nc., No. 12-cv-7493, 2012 WL 6568226 (N.D. lll. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

Request No. 8:

Produce all communications You had With the County of Cook, including all agents, employees,
officers, managers and Persons, relating to Bank of America or Countrywide foreclosures

Response to Request No. 8:

in addition to the foregoing lnitial Objections, Objections to Instructions, and Objections to
Definitions, Recipient objects to Request No. 8 on the grounds that:

The Request is harassing, overly broad, unduly burdensome, and disproportional to the
litigation because it seeks it seeks documents or information that are equally available to
Cook County and thus no more burdensome for Plaintiff to locate than Recipient.

The phrase “all communications . . . relating to Bank of Arnerica or Countrywide
foreclosures” is vague and ambiguous and fails to identify the documents sought With
sufficient particularity as required by Federal Rule of Civil Procedure 34(b)(1)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications [Recipient] had with the County of Cook . . . relating to
Bank of America or Countrywide foreclosures,” if any, are not relevant to the factual or
legal issues raised by Plaintiff’s Second Amended Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications . . . with the County of Cook . . . relating to Bank of
America or Countrywide foreclosures,” if any, are not relevant to the alleged practices of
implementing an “equity stripping scheme” and “high cost and subprime loans” that form
the basis of Plaintiff"s allegations, and because it improperly seeks discovery about the

14

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 15 of 21 Page|D #:5270

Defendants’ mortgage lending operations unrelated to loans made to minority borrowers
that Plaintiff alleges violated the FHA.

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Amerz`rox, Lta’. v. Mz`llennium
Labs., ]nc., No. 12-cv-7493, 2012 WL 6568226 (N.D. lll. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

Request No. 9:

Produce all communications You had with the County of Cook Sherift" s Office with respect to
service of summonses, evictions, foreclosure property sales and payment of fees relating to Bank
of America or Countrywide foreclosures

Response to Request No. 9:

In addition to the foregoing lnitial Objections, ()bjections to lnstructions, and Objections to
Definitions, Recipient objects to Request No, 9 on the grounds that:

The Request is harassing, overly broad, unduly burdensome, and disproportional to the
litigation because it seeks it seeks documents or information that are equally available to
Cook County and thus no more burdensome for Plaintiff to locate than Recipient.

The phrase “all communications You had with the County of Cook Sheriff’s Office with
respect to service of summonses, evictions, foreclosure property Sales and payment of
fees relating to Bank of America or Countrywide foreclosures” is vague and ambiguous
and fails to identify the documents sought with sufficient particularity as required by
Federal Rule of Civil Procedure 34(b)(l)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications [Recipient] had with the County of Cook Sheriff`s Office
. . . relating to Bank of America or Countrywide foreclosures,” if any, are not relevant to
the factual or legal issues raised by Plaintiff"s Second Amended Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications [Recipientj had with the County of Cook Sheriff’ s Office
. . . relating to Bank of Arnerica or Countrywide foreclosures,” if any, are not relevant to
the alleged practices of implementing an “equity stripping scheme” and “high cost and
subprime loans” that form the basis of Plaintiff"s allegations, and because it improperly
seeks discovery about the Defendants’ mortgage lending operations unrelated to loans
made to minority borrowers that Plaintiff alleges violated the FHA.

15

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 16 of 21 Page|D #:5271

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Ameritox, Ltd. v. Mi[lennium
Labs., ]nc., No. 12-cv-7493, 2012 WL 6568226 (N.D. lll. Dec. l4, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

Request No. 10:

Produce all documents and communications You had with the County of Cook’s Clerk’s Office
regarding Bank of America or Countrywide foreclosures, including documents and
communications regarding foreclosures, payment of fees and appointment of special process
servers.

Response to Request No. 10:

In addition to the foregoing Initial Objections, Objections tc lnstructions, and Objections to
Definitions, Recipient objects to Request No. 10 on the grounds that:

The Request is harassing, overly broad, unduly burdensome, and disproportional to the
litigation because it seeks it seeks documents or information that are equally available to
Cook County and thus no more burdensome for Plaintiff to locate than Recipient.

The phrase “all documents and communications You had with the County of Cook’s
Clerk’s Office regarding Bank of America or Countrywide foreclosures, including
documents and communications regarding foreclosures, payment of fees and appointment
of special process servers” is vague and ambiguous and fails to identify the documents
sought with sufficient particularity as required by Federal Rule of Civil Procedure
34(b)(l)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all documents and communications [Recipient] had with the County of Cook’s
Clerk’s Office regarding Bank of America or Countrywide foreclosures,” if any, are not
relevant to the factual or legal issues raised by Plaintiff’s Second Amended Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all documents and communications [Recipient] had with the County of Cook’s
Clerk’s Office regarding Bank of America or Countrywide foreclosures,” if any, are not
relevant to the alleged practices of implementing an “equity stripping scheme” and “high
cost and subprime loans” that form the basis of Plaintiff’ s allegations, and because it
improperly seeks discovery about the Defendants’ mortgage lending operations unrelated
to loans made to minority borrowers that Plaintiff alleges violated the FHA.

16

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 17 of 21 Page|D #:5272

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action, See, e.g., Amerftox, ch!. v. Mz'llennfum
Labs., lnc., No. 12-cv-7493, 2012 WL 6568226 (N.D. Ill. Dec. l4, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

Request No. ll:

Produce all communications You had with the County of Cook’s Office of the Chief Judge or
any judges with respect to foreclosures on Bank of America or Countrywide mortgages

Response to Request No. 11:

In addition to the foregoing initial Objections, Objections to lnstructions, and Objections to
Definitions, Recipient objects to Request No. ll on the grounds that:

The Request is harassing, overly broad, unduly burdensome, and disproportional to the
litigation because it seeks it seeks documents or information that are equally available to
Cook County and thus no more burdensome for Plaintiff to locate than Recipient.

The phrase “all communications You had with the County of Cook’s Office of the Chief
Judge or any judges with respect to foreclosures on Bank of America or Countrywide
mortgages” is vague and ambiguous and fails to identify the documents sought with
sufficient particularity as required by Federal Rule of Civil Procedure 34(b)(l)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications . . . with the County of Cook’s Office of the Chief Judge or
any judges with respect to foreclosures on Bank of America or Countrywide mortgages”
are not relevant to the factual or legal issues raised by Plaintiff’s Second Amended
Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications . . . with the County of Cook’s Office of the Chief Judge or
any judges with respect to foreclosures on Bank of America or Countrywide mortgages”
are not relevant to the alleged practices of implementing an “equity stripping scheme”
and “high cost and subprime loans” that form the basis of Plaintiff’ s allegations, and
because it improperly seeks discovery about the Defendants’ mortgage lending operations
unrelated to loans made to minority borrowers that Plaintiff alleges violated the FHA.

The Request is overly broad, unduly burdensome, curnulative, duplicative, and

disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action, See, e.g., Amerirox, Ltd. v. Mz'llennium

17

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 18 of 21 Page|D #:5273

Labs., Inc., No. l2-cv-7493, 2012 WL 6568226 (N.D. lll. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

Request No. 12:

Produce all communications You had with the County of Cook Recorder of Deeds relating to
Bank of Arnerica and Countrywide mortgages

Response to Request No. 122

ln addition to the foregoing Initial Objections, Objections to Instructions, and Objections to
Definitions, Recipient objects to Request No. 12 on the grounds that:

The Request is harassing, overly broad, unduly burdensome, and disproportional to the
litigation because it seeks it seeks documents or information that are equally available to
Cook County and thus no more burdensome for Plaintiff to locate than Recipient.

The phrase “all communications You had with the County of Cook Recorder of Deeds
relating to Bank of America and Countrywide mortgages” is vague and ambiguous and
fails to identify the documents sought with sufficient particularity as required by Federal
Rule of Civil Procedure 34(b)(1)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications [Recipient] had with the County of Cook Recorder of
Deeds relating to Bank of America and Countrywide mortgages,” if any, are not relevant
to the factual or legal issues raised by Plaintiff" s Second Amended Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications [Recipient] had with the County of Cook Recorder of
Deeds relating to Bank of America and Countrywide mortgages,” if any, are not relevant
to the alleged practices of implementing an “equity stripping scheme” and “high cost and
subprime loans” that form the basis of Plaintiff’ s allegations, and because it improperly
seeks discovery about the Defendants’ mortgage lending operations unrelated to loans
made to minority borrowers that Plaintiff alleges violated the FHA.

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Ameritox, Ltd. v, Mz'flennium
Labs., Inc., No. 12-cv-7493, 2012 WL 6568226 (N.D. lll. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

18

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 19 of 21 Page|D #:5274

Request No. 13:

Produce all communications You had with the County of Clerk’s Building and Zoning
Department regarding properties secured by a Bank of America or Countrywide mortgage,
including registration of vacant properties and maintenance of properties

Response to Request No. 13:

In addition to the foregoing lnitial Objections, Objections to Instructions, and Objections to
Definitions, Recipient objects to Request No. 13 on the grounds that:

The Request is harassing, overly broad, unduly burdensome, and disproportional to the
litigation because it seeks it seeks documents or information that are equally available to
Cook County and thus no more burdensome for Plaintiff to locate than Recipient.

The phrase “all communications You had with the County of Clerk’s Building and
Zoning Department regarding properties secured by a Bank of America or Countrywide
mortgage, including registration of vacant properties and maintenance of properties” is
vague and ambiguous and fails to identify the documents sought with sufficient
particularity as required by Federal Rule of Civil Procedure 34(b)(l)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications [Recipient] had with the County of Clerk’s Building and
Zoning Department,” if any, are not relevant to the factual or legal issues raised by
Plaintiff’s Second Amended Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all communications [Recipient] had with the County of Clerk’s Building and
Zoning Department,” if any, are not relevant to the alleged practices of implementing an
“equity stripping scheme” and “high cost and subprime loans” that form the basis of
Plaintiff’ s allegations, and because it improperly seeks discovery about the Defendants’
mortgage lending operations unrelated to loans made to minority borrowers that Plaintiff
alleges violated the FHA.

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action, See, e.g., Ameritox, Ltd. v. Millennium
Labs., Inc., No. 12-cv-7493, 2012 WL 6568226 (N.D. Ill. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

19

Case: 1:14-cv-O2280 Document #: 281 Filed: 04/12/19 Page 20 of 21 Page|D #:5275

Request No. 14:

Produce all documents and communications You had with, including presentations by, the
County of Cook’s Sherrift"s Oftice regarding service of summonses, foreclosure property sales
and judicial sales.

Response to Request No. 14:

In addition to the foregoing lnitial Objections, Objections to lnstructions, and Objections to
Definitions, Recipient objects to Request No. 14 on the grounds that:

The Request is harassing, overly broad, unduly burdensome, and disproportional to the
litigation because it seeks it seeks documents or information that are equally available to
Cook County and thus no more burdensome for Plaintiff to locate than Recipient.

The phrase “all documents and communications You had with, including presentations
by, the County of Cook’s Sherriff`s Office regarding service of summonses, foreclosure
property sales and judicial sales” is vague and ambiguous and fails to identify the
documents sought with sufficient particularity as required by Federal Rule of Civil
Procedure 34(b)(l)(A).

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all documents and communications [Recipient} had With the County of
Cook’s Sherrift`s Office,” if any, are not relevant to the factual or legal issues raised by
Plaintiff’s Second Amended Complaint.

The Request is overly broad, unduly burdensome, and disproportional to the litigation
because “all documents and communications [Recipientj had with the County of
Cook’s Sherriff” s Office,” if any, are not relevant to the alleged practices of
implementing an “equity stripping scheme” and “high cost and subprime loans” that form
the basis of Plaintiff s allegations, and because it improperly seeks discovery about the
Defendants’ mortgage lending operations unrelated to loans made to minority borrowers
that Plaintiff alleges violated the FHA.

The Request is overly broad, unduly burdensome, cumulative, duplicative, and
disproportional to the litigation to the extent the documents or information sought can be
obtained directly from the parties to this action. See, e.g., Amerz'rox, Ltd. v. Millennium
Labs., Inc., No. 12-cv-7493, 2012 WL 6568226 (N.D. Ill. Dec. 14, 2012) (granting
motion to quash non-party subpoena because “the requests are cumulative and
duplicative of discovery requests made to the party to the litigation”).

No documents will be produced in response to this Request.

20

Case: 1:14-cv-O228O Document #: 281 Filed: 04/12/19 Page 21 of 21 Page|D #:5276

HEAVNER, BEYERS & MIHLAR, LLC

By … gram
Meredith Pitts of Heavner,
Beyers & Mihlar, LLC

HEAVNER, BEYERS & l\/IIHLAR, LLC
111 E. Main St.

Decatur, Illinois 62523

(217) 422-1719
meredithpitts@hsbattys.com

21

